705 S.E.2d 295 (2010)
ANTHONY et al.
v.
GATOR COCHRAN CONSTRUCTION, INC.
No. A09A0687.
Court of Appeals of Georgia.
December 14, 2010.
Johnston, Wilkin & Williams, William J. Williams, Augusta, for appellants.
Jay M. Sawilowsky, Augusta, for appellee.
DOYLE, Judge.
Ray G. Anthony; Anthony Family Limited Partnership; Aqua Toy Store, Inc.; Anthony Trucking, LP; Anthony Aviation Center, Inc.; and Anthony Holdings International, LLC (collectively "Anthony Entities"), appealed from a judgment awarding $606,747.96 to Gator Cochran Construction, Inc. This Court affirmed the judgment,[1] and the Anthony Entities appealed to the Supreme Court of Georgia, which remanded the case after vacating our judgment that a challenge to the verdict as inconsistent was waived.[2] Because the trial court also deemed waived the challenge to the verdict and did not rule on that issue, we remand to the trial court for consideration of the issue in light of the Supreme Court's opinion.[3] The holding in Division 1 of our prior opinion that the evidence supported the entry of judgment against all of the Anthony Entities jointly and severally was not within the scope of the Supreme Court's grant of the writ of certiorari, and that portion of the trial court's ruling is affirmed.
Judgment affirmed in part and case remanded.
ADAMS and BLACKWELL, JJ., concur.
NOTES
[1]  See Anthony v. Gator Cochran Constr., 299 Ga. App. 126, 682 S.E.2d 140 (2009).
[2]  See Anthony v. Gator Cochran Constr., 288 Ga. 79, 702 S.E.2d 139 (2010).
[3]  See, e.g., Banks v. Echols, 302 Ga.App. 772, 778(2), 691 S.E.2d 667 (2010) ("this Court cannot address any issue on which the trial court did not rule"); City of Statham v. Diversified Dev. Co., 250 Ga.App. 846, 849(1), 550 S.E.2d 410 (2001) (remanding for consideration of issue not addressed by trial court).